Bigelow, C. J.
If we regard the right of the plaintiff in a light most favorable to his claim to hold all the articles on the premises described in the writ, which, according to the most liberal construction of the rule of law, could be deemed to be fixtures as between vendor and purchaser of real estate, we can see no ground on which it can be maintained that he acquired any title to the article which is the sole subject of controversy in the present action. It had none of the distinguishing characteristics of a fixture. It was not actually annexed to the freehold, nor was it of a nature to be deemed constructively affixed to the realty, like locks, keys, windows, blinds or shutters, which, though they may be temporarily disannexed, are nevertheless perpeiui usus causa, and necessary for the convenient occupation of the premises. It is true that it was well adapted to be used in carrying on the business to which the premises had been appropriated before the purchase of them by the plaintiff. But this of itself is quite an immaterial element in determining the nature of the article. Many articles of furniture and other chattels of a purely personal nature are useful and convenient in the prosecution of a particular trade or business, which can in no just sense or as between any classes of persons be deemed to be fixtures. The only fact in the case which forms even a plausible ground for *80the plaintiff’s claim is, that the article in controversy was largt. and heavy, and could not be removed from the room in which it was situated without being taken in pieces. But this is quite insufficient to make it a fixture, in the legal sense of that word. The nature or character of the article cannot be determined by its size or weight only. A bedstead, wardrobe, sideboard or book case is often large and heavy and incapable of being removed from a room or house without being taken apart; but no one would contend that for that reason such an article is to be regarded as a fixture, and that it would pass on a sale of the realty to the purchaser. If, in the case at bar, the ice chest had been of smaller dimensions and easily removable, there would certainly have been no ground for claiming it as a fixture. It was not shown that the one in controversy could not have been readily taken in pieces, or that its removal by separating it into parts would essentially injure it; so that its size and weight are wholly immaterial in their bearing on the question whether it was in a legal sense a fixture.
In this state of facts, we know of no authority and can see no just ground on which it can be held that the plaintiff acquired any right to the article in controversy by his purchase of the real estate. Exceptions sustained.